WALLACE, JUDGE:
The claimant and claimant’s insurance carrier have filed this claim for damages to claimant’s 1978 Chevrolet pickup truck, which resulted, from a collision with a Department of Highway’s snowplow on a secondary road known as Saturday Road in Fayette County, West Virginia.
The claimant and two passengers were traveling in claimant’s truck on Saturday Road at approximately 1:30 p.m. on December 26, 1977, when they approached a snowplow being operated by Alvin Martin, an employee of the respondent. As the snowplow approached coming downhill, the claimant testified that he “immediately got off the road. My right wheels were all the way off the road.” As the snowplow rounded a curve, the blade of the plow *283struck the left front door of the pickup truck. Damages to the truck amounted to $1,013.01.
The claimant and John Lee Brown, a passenger in his truck, testified that the snowplow slid into the pickup truck and that the blade of the snowplow struck the truck. Alvin Martin, the opertor of the snowplow, testified that the pickup truck became hooked on the blade as the two vehicles were passing each other.
From the evidence, and upon examination of the photographs introduced, the Court is of the opinion that, through no fault on the part of the claimant, the snowplow ran into the truck, damaging it. Accordingly, the Court awards $250.00 to the claimant, Robert L. Zimmerman, and $763.01 to Federal Kemper Insurance Company.
Award to Robert L. Zimmerman of $250.00.
Award to Federal Kemper Insurance Company of $763.01.